JUDGMENT

This petition for review of an order of the Federal Communications Commission was presented to the court, and briefed and argued by counsel. It is
ORDERED AND ADJUDGED that the petition be denied for the reasons stated in the order of the Commission. See In the Matter of Application of Inforum Commc’ns, Inc., and TDI Acquisition Corp., 20 F.C.C.R. 820 (2005).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.